Citation Nr: 1235038	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-03 490A	)	DATE
	)

On appeal from the
Veterans Health Administration Central Business Office
in Washington, DC


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred for inpatient treatment at Baton Rouge General Medical Center during the period August 28-31, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1991.

This matter was certified to the Board of Veterans' Appeals (Board) on appeal of a July 2009 decision by the Department of Veterans Affairs (VA) South Central Health Care Network Centralized Fee Payment Center in Flowood, Mississippi that authorized reimbursement for inpatient treatment at Baton Rouge General Medical Center for the period August 26-27, 2005, but denied reimbursement or payment for the treatment during the period August 28-31, 2005.

During the course of the appeal, original jurisdiction of the claim was transferred to the Veterans Health Administration Central Office (VHACO) in Washington, D.C.


FINDING OF FACT

On October 3, 2012, the Board was notified by the VHACO that the appellant died in February 2011.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
MICHAEL E.  KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


